Citation Nr: 1724458	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to March 1989, and from August 1985 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in March 2015 for further development. 

The Veteran submitted additional VA and private treatment records more than a year after a December 2015 letter notified him that his case had been transferred back to the Board, and that he had up to 90 days to submit additional evidence.  He did not request an extension of this 90-day period.  Accordingly, the Board will not address this new evidence in the present decision.  38 C.F.R. §§ 19.36, 20.1304 (2016).  

The issues of entitlement to service connection for neuritis of the right foot, osteoarthritis of the first metatarsophalangeal (MTP) joint of the right foot, and hallux valgus of the right foot, to include as secondary to service-connected pes planus and plantar fasciitis, has been raised by VA treatment records dated in August 2013, September 2013, and December 2016.  A November 2015 internal memorandum generated by the Appeals Management Office (formerly the known as the Appeals Management Center) also notes that claims for neuritis and possible radiculopathy, including as secondary to service-connected lumbar strain, are raised by a September 2015 VA examination report.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The Veteran's pes planus is not manifested by objective evidence of marked deformity, indication of swelling on use, characteristic callosities, marked pronation, or pronounced flatfoot with marked inward displacement and severe spasm of the tendo achilles on manipulation.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for pes planus have not been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code (DC) 5276. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's bilateral pes planus has been assigned a rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  A 30 percent rating is assigned when these manifestations affect only one foot ("unilateral involvement).  Id.  A 30 percent rating is also assigned when there is bilateral severe flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  A 20 percent rating is assigned when there is unilateral involvement of these manifestations.  Id.  A 10 percent rating is assigned for moderate flatfoot characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support.  Id.


II. Analysis

The preponderance of the evidence weighs against a rating higher than 10 percent for bilateral pes planus at any point during the pendency of this claim.  The September 2010 and September 2015 VA examination reports show that it is not manifested by objective evidence of marked deformity, indication of swelling on use and characteristic callosities, or marked pronation with marked inward displacement of the tendo achilles on manipulation.  See id.  The Veteran's right foot pain (the VA treatment records and VA examination reports show that he has consistently denied left foot pain) is contemplated by the 10 percent rating, and also by a separate 10 percent rating for plantar fasciitis.  The latter disability is not under review at this time.  

Although all the findings specified by the rating criteria need not be shown to warrant a higher rating, in this case the Veteran's pes planus has not more nearly approximated almost any of the requirements for a rating in excess of 10 percent under DC 5276, but rather is readily captured by the criteria for a 10 percent rating.  See id.  In particular, it is not manifested by objective findings of marked deformity or pronounced flatfoot.  Moreover, as already noted, a separate rating for right foot plantar fasciitis, with associated pain, is also in effect.  Finally, other diagnosed foot conditions, including neuritis, osteoarthritis, and hallux valgus are not service connected.  Claims for these conditions have been referred to the AOJ for appropriate action, as discussed above.  

In sum, the preponderance of the evidence weighs against a rating higher than 10 percent for bilateral pes planus.  Consequently, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

A rating higher than 10 percent for bilateral pes planus is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


